Citation Nr: 1544173	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a higher rating for service-connected bilateral hearing loss, in excess of 10 percent during the period from January 3, 2011, and in excess of 20 percent during the period from April 30, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran had active service from July 1973 to July 1976 and from September 1976 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of RO in Columbia, South Carolina.  The case has since been transferred to the RO in Atlanta, Georgia.  

This case was previously remanded by the Board in January 2014 to afford the Veteran a hearing as part of her appeal.  That hearing was conducted in June 2014 via videoconference before the undersigned acting Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In a July 2014 decision and remand, the Board denied a higher (compensable) rating for bilateral hearing loss during the period prior to January 3, 2011, and remanded the issue of entitlement to a higher rating during the period after that date to the Agency of Original Jurisdiction (AOJ) for additional development.  Thus, the issue of entitlement to a higher initial rating during the period prior to January 3, 2011 is no longer in appellate status.  The remaining issue on appeal is the proper rating for bilateral hearing loss from January 3, 2011 to the present.

In a February 2015 rating decision, the AOJ granted a higher 20 percent rating, effective from April 30, 2014.  The case was subsequently returned to the Board.
As this higher rating does not represent a grant of the maximum benefits allowed by law, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran submitted additional pertinent evidence to VA in March 2015, but did not waive initial AOJ review of this evidence.  38 C.F.R. § 20.1304.  As this case is remanded for other reasons, the AOJ will review this evidence on remand.  

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issue of entitlement to an earlier effective date for a 10 percent rating for bilateral hearing loss has been raised by the record in a March 2015 letter, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  

As noted above, the issue on appeal is the proper rating for the Veteran's service-connected bilateral hearing loss during the period from January 3, 2011.  Staged ratings have been assigned for this disability, and the disability is currently rated as 10 percent disabling from January 3, 2011, and as 20 percent disabling from April 2014.  

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

In June 2014 and March 2015, the Veteran submitted reports of private audiological examinations from WellStar Medical Group dated in April 2014 and March 2015 that reflect bilateral hearing loss.  The speech test portion of each report indicates that speech awareness thresholds (SAT) rather than speech recognition thresholds (SRT) were used to assess hearing levels.  In March 2015, the Veteran also submitted a March 2015 letter from a private physician, P.C.M., MD, indicating that she has very poor speech discrimination scores.  It is unclear from these private treatment records whether the audiologist(s) utilized Maryland CNC testing with regard to the speech discrimination scores reported, as required by 38 C.F.R. § 4.85(a).  

These private examination reports therefore are inadequate for rating purposes because they do not specify whether the Maryland CNC speech discrimination test was used.  As a result, the Board finds that clarification from the private examiners is necessary to determine whether the Maryland CNC test was used during these examinations.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

Under the circumstances, the Board finds that remand is necessary to have the private audiologists confirm whether the referenced audiograms included speech discrimination scores using the Maryland CNC test.  See Savage, supra.

The VA examiner who performed the January 2015 VA compensation examination indicated that the Veteran's claims file was not available for her review at the time of her examination.  On remand, the VA examiner should be asked to review the Veteran's electronic claims file including the April 2014 and March 2015 private audiological findings, and the March 2014 letter from Dr. M., provide any additional medical comment, and indicate whether there is any change in her January 21, 2015 conclusions.

The evidence reflects that the Veteran receives VA outpatient treatment for her service-connected hearing loss.  Ongoing relevant records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant VA or private medical records dated since January 2015 relating to treatment or evaluation of bilateral hearing loss, that are not already on file, and associate them with the claims file.  

2.  Contact Dr. M. and the private audiologists at WellStar who performed the April 2014 and March 2015 audiometric testing on the Veteran, and ask them to review the results and their reports (a copy of which should be included with the requests) and specify if the Maryland CNC Word List was used in determining the speech discrimination percentage scores in the April 2014 and March 2015 reports.

Note:  The Veteran and her representative are notified that if the Veteran wants VA to use the data from these private reports in evaluating her bilateral hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the pure tone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a) to determine the specific threshold losses in the relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

3.  Arrange for the VA examiner who performed the January 21, 2015 VA examination to review the Veteran's electronic claims file including the April 2014 and March 2015 private audiological examination reports and the March 2015 letter by Dr. M., provide any additional medical comment, and indicate whether there is any change in her January 21, 2015 conclusions.

If that examiner is unavailable, additional medical comment on these records should be obtained from another VA audiologist.

4.  Then, readjudicate the Veteran's appeal for a higher rating for bilateral hearing loss during the period since January 3, 2011 based on the entirety of the evidence, including all evidence received since the February 2015 supplemental statement of the case.  In light of the Veteran's March 2015 contentions, the AOJ should also consider whether or not referral to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  

If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and an appropriate period of time for response, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






